ACCEPTED
                                                                                             14-14-00808-CV
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                         6/8/2015 1:46:20 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                              CAUSE NO. 2006-47105

IN THE MATTER OF                               §        IN THE DISTRICT  COURT
                                                                      FILED IN
THE MARRIAGE OF                                §                   14th COURT OF APPEALS
                                                                      HOUSTON, TEXAS
STEVEN ARD, and                                §        311th JUDICIAL   DISTRICT
                                                                    6/8/2015 1:46:20 PM
MARSHA ARD-PHILLIPS                            §        HARRIS COUNTY.
                                                                   CHRISTOPHERTEXASA. PRINE
                                                                            Clerk

      Requested Stipulation and Production of Copy of Court Order
     To: Petitioner. Steven Ard by and through his attorney of record, Mr. Allan
A. Cease. phone (281) 980-0909 at 56 Sugar Creek Center Blvd., Suite 300,
Sugar Land. TX 77478. fax (281) 980-1069.

      On July 27, 2009 the Jury issued a unanimous verdict on the jury trial.
Judge Robert Hinohosa of the 312 th Judicial District court signed an Order
confirming the jury’s verdict. The attorneys of record at that time, Ms. Lynn
Kamin and Mr. Allan Cease obtained signed copies of the Order.

     Respondent has previously requested a copy of the Order from Petitioner.
Attached to this Request is a copy of the 2 e-mails sent to Petitioner that went
unanswered. Respondent renews her request for a copy of the Order by June 15,
2015 or the stipulation to the existence of the Order.

                                                Respectfully submitted,
                                                 /s/ Marsha Phillips
                                                   Marsha Phillips, pro se
                                                   State Bar No.: 00789548
                                                   12407 Mopac Expwy N
                                                   Suite # 250-210
                                                   Austin, TX 78758-2475
                                                   Phone (512) 520-5990
                                                   Fax (866) 519-3974

                                     Certificate of Service
I certify that a true copy of the Request for Production of Copy of Court Document from
Petitioner was served on Mr. Allan A. Cease. phone (281) 980-0909 at 56 Sugar Creek
Center Blvd. Suite 300. Sugar Land, TX 77478, via e-filing, attorney of record for party
Steve Ard in accordance with the Texas Rules of Civil Procedure on June 8, 2015.
                                                                  /s/Marsha Phillips
                                    Certificate of Conference
I conferred with Mr. Cease on May 18, 2015, and have attempted in good faith to reach an
agreement about obtaining a copy of the Order or the stipulation to the existence of the
Order without the need for court intervention. We were unable to reach an agreement as
Mr. Cease will not respond.                                /s/Marsha Phillips